Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 8 being independent.
Claims 1-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas S. Poole et al. (US 2015/0302393 A1, herein Poole) in view of William Wang Graylin et al. (US 2014/0249948 A1, herein Graylin) and in further view of Christopher F. Baldwin et al. (US 2013/0124346 A1, herein Baldwin).

As per claim 1, Poole teaches a [mobile device attachment configured to transmit and receive data] (Poole ¶¶ [71-72 & 92]), comprising: 
a button configured to receive a user input (Poole ¶ [36] “… the attachment may provide a physical switch, button, or other way to enable or unlock the attachment” and ¶ [74] “In block 602, a customer may initiate ; 
a wireless communication circuit (Poole ¶¶ [31, 37, 59, 62-63, 89-90, 127 & 133]); 
a memory storing payment card data associated with a mobile wallet of a mobile device, the payment card data including at least partially tokenized data (Poole ¶¶ [53-54, 64, 66, 73-79 & 103-104]); and 
at least one processor configured to: 
enable a docked mode when the [attachment] device is physically coupled to the mobile device (Poole ¶¶ [28-30]), 
receive payment card data from the mobile device (Poole ¶¶ [28-31]), 
enable the detached mode when the [attachment] device is physically detached from the mobile device (Poole ¶ [97]), 
transmit, in response to an interaction with the button, the payment card data directly to a point-of-sale (POS) device via the wireless communication circuit, to perform a transaction in the detached mode (Poole ¶¶ [55, 82-83 and 144], also see ¶¶ [30, 39, 56, 82, & 97] teach an attachment being wirelessly connected to the mobile phone to perform a transaction without needing to present a mobile phone which the examiner interprets as performing a transaction in a detached mode, independent from the mobile device since the attachment does not need to be physically connected to the mobile phone (i.e. connected through audio jack of mobile phone) but instead connected to the phone wirelessly.), and 
transmit, in response to the transmitting of the payment card data to the POS device, usage information […], to the mobile device through the wireless communication in the detached mode (Poole ¶¶ [92 & 100], see specifically the following language:
[0092] … In step 1204, an activation signal may be received at one or more computer processors. The activation signal may indicate the entry of a PIN code, the rotation of a knob, the push of a button, a defined 
[0100] Indicator interface 1312 may be coupled to an indicator 1318 to provide status indications to a user of attachment 1300. For example, indicator interface 1312 may operate one or more light-emitting diodes (LEDs) to provide illuminated status indications. In various embodiments, a solid or flashing blue LED indicator 1318 may indicate that attachment 1300 is coupled to another device via a Bluetooth connection. Similarly, a solid or flashing green LED indicator 1318 may indicate that attachment 1300 is communicating with a mobile device and a solid or flashing red LED indicator 1318 may indicate that attachment 1300 is having one or more problems, such as a communication failure, power failure, pairing failure, and the like. Indicator interface 1312 may receive status signals from controller 1314 and/or other components of the attachment 1300, e.g., attachment input/output module 1306 and use those status signals to activate one or more indicators 1318.).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
It would have been obvious to one having ordinary skill in the art, before the effective filling of the claimed invention to modify the enhanced near field communication attachment device of Poole with the Samsung S pen device of Lee in order to use a mobile pen attachment as the mobile attachment for payment (Lee ¶¶ [32-33 & 35]).  
It can be argued that the combination of Pool and Lee do not explicitly teach; however, Baldwin further teaches:
transmit, in response to the transmitting of the payment card data to the POS device, usage information [indicating that the transaction is performed by] the [security token 120] device, to the mobile device through the wireless communication in the detached mode (Baldwin ¶¶ [27-30]);
It would have been obvious to one having ordinary skill in the art, before the effective filling of the claimed invention to modify the combination of Poole and Lee with the invention of Baldwin in order to transmit any details about the transaction, including, but not limited to, a confirmation of a successful transaction, any errors or status indication (Baldwin ¶¶ [27-28]).  
 claim 8, the claim recites analogous limitations to claim 1 above and is therefore rejected under the same premise.

As per claim 2, the combination of Pool, Lee and Baldwin teach the [attachment] device of claim 1, Pool further teaches: further comprising a power source that receives a charge from the mobile device when the payment device is physically coupled to the mobile device (Poole ¶¶ [30, 40 and 99]).
As per claim 12, the claim recites analogous limitations to claim 2 above and is therefore rejected under the same premise.
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 3, the combination of Pool, Lee and Baldwin teach the [attachment] device of claim 1, Pool further teaches: wherein the docked mode is further configured to wirelessly communicate payment card data to the POS device (Poole ¶¶ [68, 70 and 74]).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 4, the combination of Pool, Lee and Baldwin teach the [attachment] device of claim 1, Pool further teaches: wherein the payment card data includes at least one of static card data, static card data having a dynamic element, or at least partially tokenized data having a dynamic cryptogram (Poole ¶¶ [53, 54, 61 and 64]). 
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.


As per claim 5, the combination of Pool, Lee and Baldwin teach the [attachment] device of claim 1, Pool further teaches: wherein the wireless communication circuit is configured to perform short range wireless transmission using at least one of a Bluetooth communication protocol, a near-field communication (NFC) protocol, a magnetic secure transmission (MST) protocol, or a Wi-Fi Direct protocol (Poole ¶¶ [27, 29-30, 32-33, 35-36, 93-94, 123, 125, 128 & 129]).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.
As per claim 14, the claim recites analogous limitations to claim 5 above and is therefore rejected under the same premise.

As per claim 6, the combination of Pool, Lee and Baldwin teach the [attachment] device of claim 1, Pool further teaches: further comprising a fingerprint scanner, wherein the transmitting of the payment card data directly to the POS device via the wireless communication circuit is additionally in response to a user interaction with the fingerprint scanner (Poole ¶ [82] “Also, the attachment may be enabled for payments through a button or other interface on the attachment itself, or the attachment may always accept payments without user interaction beyond placing the mobile device and/or attachment near a PoS device or other sensor”).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.
As per claim 15, the claim recites analogous limitations to claim 6 above and is therefore rejected under the same premise. 

As per claim 7, the combination of Pool, Lee and Baldwin teach the detachable electronic pen device of claim 1, Pool further teaches: wherein the [attachment] device is physically coupled to the mobile device by inserting the [attachment] device into the mobile device (Poole ¶¶ [28-30, 39-40, 71-72 & 88-91]”).

a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.
As per claim 17, the claim recites analogous limitations to claim 7 above and is therefore rejected under the same premise.

As per claim 9, the combination of Pool, Lee and Baldwin teach the system of claim 8, Pool further teaches: wherein the [attachment] device wirelessly receives the payment card data from the mobile wallet (Poole ¶¶ [68, 70 and 74]).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 10, the combination of Pool, Lee and Baldwin teach the system of claim 8, Pool further teaches: wherein the [attachment] device communicates payment card data to the POS device using short range contactless transmissions.
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 11, the combination of Pool, Lee and Baldwin teach the system of claim 8, Pool further teaches: wherein both the [attachment] device and the mobile device communicate payment card data of the mobile wallet to the POS device when the [attachment] device is coupled to the mobile device (Poole: abstract and ¶¶ [28, 29, 52 and 59]).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 13, the combination of Pool, Lee and Baldwin teach the system of claim 8, Pool further teaches: wherein the [attachment] device communicates payment card data to the POS device automatically when the payment device is within a threshold proximity of the POS device (Poole ¶¶ [32, 59, 70 and 82] where the detachable payment device communicates with the POS device using near field communication (NFC) which may only communicate within a threshold proximity).
It can be argued that Pool does not explicitly teach; however, Lee further teaches:
a [detachable electronic pen] device (Lee ¶¶ [32-33]);
The motivation to combine the references is the same as seen above in claim 1.

As per claim 16, the combination of Pool, Lee and Baldwin teach the system of claim 8, Pool further teaches: wherein the payment card data includes at least one fully tokenized card data having a dynamic cryptogram (Poole ¶ [53]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/22/2022